Opinión disidente emitida por el Juez Asociado
Señor Her-nández Denton,
a la cual se unieron el Juez Asociado Señor Fuster Berlingeri y la Jueza Asociada Señora Fiol Matta.
Disentimos de la sentencia del Tribunal por entender que el foro de instancia no tiene jurisdicción para denegar una moción de rebeldía en un caso al amparo del procedi-miento sumario de reclamaciones laborales(1) cuando el querellado no contesta dentro de los diez o quince días des-pués de haber sido notificada la querella, ni presenta una moción de prórroga juramentada y bien fundamentada dentro del referido término. En estas circunstancias, y con-forme al procedimiento sumario laboral dispuesto en la referida Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. sec. 3118 et seq., lo que procede es anotar la rebeldía del querellado y adjudicar los méritos de la querella.
I
El Sr. Juan Padilla Pérez (señor Padilla Pérez) presentó una querella ante el Tribunal de Primera Instancia, Sala de Distrito de Ponce, contra Anabas Corporation-Proyecto Villa Pannonia, representado por Pedro Ortiz (Anabas Corporation). Alegó que fue contratado por Anabas Corporation como ayudante de plomero; que trabajó para dicha corporación en el proyecto Villa Pannonia en Ponce desde el 26 de junio de 2001 hasta el 6 de julio de 2001 cuando *652fue despedido; que trabajaba cuarenta horas semanales a $5.15 la hora los cinco días de la semana, incluso días fe-riados; que estaba capacitado para desempeñar la labor para la cual fue contratado a pesar de que le falta el brazo izquierdo, y que el patrono estaba obligado a proveerle aco-modo razonable si entendía que por la referida limitación física él no podía desempeñar su trabajo adecuadamente.
El señor Padilla Pérez sostuvo en su querella, además, que el tribunal tenía jurisdicción para intervenir de acuerdo con la Ley Núm. 44 de 2 de julio de 1985 (1 L.P.R.A. sec. 511),(2) con la Ley Núm. 100 de 30 de junio de 1975 (29 L.P.R.A. secs. 146-150a) y con la Ley Núm. 10 de 14 de noviembre de 1917 (32 L.P.R.A. secs. 3118 y 3120). Por último, solicitó que se le ordenara al patrono reponerlo en su empleo y el cese y desistimiento de las alegadas prác-ticas discriminatorias en su contra. Conforme a todo lo anterior, reclamó daños por angustias mentales y pérdidas de ingresos ascendientes a $19,624, más lo que se acumule hasta su reposición al empleo.
Dos días después de presentada la querella, el 4 de junio de 2002, el tribunal dictó la orden siguiente:
Vista la Querella formulada en el presente caso, por la pre-sente se ordena que por el Alguacil o persona particular desig-nada por el querellante se notifique a la querellada, cuya dirección [es] Anabas Corporation, Villa Pannonia Calle Paisaje, detrás Urb. Flamboyanes, Ponce, Puerto Rico con copia de la Querella, de esta Orden y del Mandamiento, apercibiéndole que deberá radicar su contestación a la Querella por escrito con constancia de haber enviado copia de la misma ... al abo-gado de la parte querellante, ... dentro del término de diez (10) días después de la notificación si ésta se hiciere en el Distrito Judicial en el que se promueve la acción y dentro de quince *653(15) días en los demás casos. Se le apercibe además, que si así no lo hiciere se dictará Sentencia en su contra, concediendo el remedio solicitado, sin más citarle ni oírle. (Énfasis suplido.) Mandamiento del Tribunal de Primera Instancia, pág. 1.
Expida la Secretaría de este Tribunal el correspondiente Mandamiento dirigido a la parte querellada. Orden de 4 de junio de 2002.
De acuerdo con la orden del tribunal, la Secretaría ex-pidió el mandamiento y dispuso que “[v]ista la Querella en el caso de epígrafe y las disposiciones de la Ley aplicable, este Tribunal por la presente señala la primera compare-cencia en dicha moción para el día 29 de agosto de 2002, a las 8:00 de la [mañana]”. En este mandamiento u orden de citación se transcribieron las expresiones del tribunal en su Orden de 4 de junio de 2002 reproducidas arriba, y se apercibió al patrono que de no comparecer incurriría en desacato.(3) Este mandamiento fue diligenciado el 7 de ju-lio de 2002.
El 16 de agosto de 2002, treinta y nueve días después de notificada la querella, Anabas Corporation contestó. En su contestación negó toda violación de ley y alegó la inexisten-cia de una causa de acción a favor del querellado dada la inaplicabilidad de la Ley Núm. 44, supra, sobre discrimen contra personas con impedimentos. Asimismo, expresó que “[l]a presente demanda no es procesable bajo el procedi-miento sumario especial de la Ley Núm. 2 del 17 de octubre de 1961, según enmendada, 32 L.P.R.A. 3118 et seq., dada la acumulación de reclamaciones y la generalidad de las alegaciones”. Contestación a la demanda, pág. 2.
Así las cosas, durante la vista de 29 de agosto, el señor Padilla Pérez solicitó al Tribunal que anotara la rebeldía de Anabas Corporation por ésta haber contestado fuera del término de diez días dispuesto en la Ley de Procedimiento *654Sumario Laboral, sin justificación legal alguna. Por su parte, Anabas Corporation señaló que el señor Padilla Pé-rez no se acogió expresamente al procedimiento sumario de reclamaciones laborales, por lo que procedía aclarar las alegaciones y continuar bajo el procedimiento ordinario.
Luego de escuchar los argumentos orales de las partes y estudiar sus memorandos de derecho, el Tribunal de Pri-mera Instancia declaró “no ha lugar” la solicitud de rebel-día por entender que las controversias planteadas eran de naturaleza compleja y que, por lo tanto, el caso debía aten-derse por la vía ordinaria. De igual forma, expresó que no procedía anotar la rebeldía de Anabas Corporation porque “[p]ara formar la adecuada conciencia judicial, es necesario comprobar las alegaciones vertidas mediante pruebas. La vista en los méritos es requisito indispensable para esta encomienda”. Resolución de 9 de abril de 2003, pág. 2. Conforme a lo anterior, la vista en su fondo se señaló para el 9 de julio de 2003. Véase la Petición de certiorari, págs. 2-3.
Oportunamente, el señor Padilla Pérez solicitó revisión ante Tribunal de Apelaciones, el cual denegó la paraliza-ción de los procedimientos así como el auto solicitado. El foro intermedio resolvió que el tribunal de instancia no abusó de su discreción al ordenar la continuación de los procedimientos por la vía ordinaria y al no acoger la solici-tud de rebeldía del señor Padilla Pérez en vista de la na-turaleza compleja de la reclamación. Inconforme con esta determinación, el señor Padilla Pérez acudió ante nos.
Con el trasfondo fáctico anterior, la Sentencia del Tribunal confirma la determinación del foro apelativo interme-dio a los efectos de que los tribunales pueden encausar mediante el procedimiento ordinario una reclamación pre-sentada al amparo del procedimiento sumario laboral aun-que el patrono conteste la querella luego de expirar el tér-mino provisto. Ello, a pesar de que la propia Ley Núm. 2, supra, expresa textualmente que los tribunales carecen de jurisdicción para prorrogar el término para contestar la *655querella, con excepción de las contadas instancias que allí se señalan. El resultado neto de la sentencia del Tribunal es concederle facultad al tribunal para que acepte la con-testación a la querella fuera del término legal, en claro incumplimiento con lo que la Ley Núm. 2, supra, provee.
De otra parte, contrario al enfoque que dispone la opi-nión de conformidad de la Jueza Presidenta Señora Na-veira Merly, la cuestión central que debemos dilucidar en el caso de autos es si transcurrido el término que tiene el patrono para contestar una querella al amparo de la Ley Núm. 2, supra, el tribunal de instancia posee facultad para aceptar una contestación sustancialmente tardía y, ade-más, convertir el procedimiento en ordinario. Luego de es-tudiar la jurisprudencia pertinente y los hechos del caso de autos, entendemos que el tribunal de instancia actúa sin jurisdicción al aceptar la contestación de la querella fuera del término legal provisto, en ausencia de una adecuada y oportuna moción de prórroga. Veamos.
HH f-H
La Ley de Procedimiento Sumario Laboral establece un mecanismo procesal que facilita la tramitación de reclama-ciones laborales de manera rápida y económica en benefi-cio del obrero. Dicha ley le sirve al obrero de contrapeso ante la desigualdad de recursos entre éste y el patrono. Landrum Mills Corp. v. Tribunal Superior, 92 D.P.R. 689 (1965). La consideración y adjudicación rápida de las que-rellas presentadas al amparo de esta ley son esenciales para el funcionamiento adecuado del procedimiento suma-rio allí provisto. De lo contrario, se haría inefectiva la in-tención legislativa y estaríamos ante otro procedimiento ordinario. Rodríguez v. Syntex P.R., Inc., 148 D.P.R. 604 (1999); Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996); Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994); Díaz v. Hotel Miramar Corp., 103 D.P.R. *656314 (1975). Conforme a ello, hemos reiterado que a las dis-posiciones de la Ley de Procedimiento Sumario Laboral se le debe dar un estricto cumplimiento para no privar a la reclamación del obrero de su naturaleza sumaria y hacer justicia no sólo de acuerdo con la intención legislativa, sino también al mandato expreso de la ley. Mercado Cintrón v. Zeta Com., Inc., supra, pág. 742. Asimismo, reconocimos que por su carácter reparador, esta ley, como toda ley labo-ral, debe interpretarse liberalmente a favor del obrero. Pinero v. A.A.A., 146 D.P.R. 890 (1998).
El fin procesal primordial de la Ley de Procedimiento Sumario Laboral, de hacer la reclamación de salarios, be-neficios y derechos laborales lo más expedita posible, sin violar el debido proceso de ley que le corresponde al patro-no,(4) se refleja al ésta disponer: (1) términos cortos para contestar la querella y para solicitar revisión ante tribuna-les apelativos; (2) la concesión de una sola prórroga para contestar y sólo previa moción juramentada y bien funda-mentada; (3) la limitación de sólo una alegación responsiva y una sola apelación, además de indemnización por apela-ción dilatoria; (4) la prohibición de demandas y reconven-ciones contra el obrero querellante; (5) la delimitación de los mecanismos de descubrimiento de prueba y aplicación de las Reglas de Procedimiento Civil; (6) la autoridad del tribunal de dictar sentencia en rebeldía ante el incumpli-miento del patrono de los términos para contestar la que-rella, y (6) un término de veinticuatro horas luego de cele-brado el juicio para que el tribunal dicte sentencia. 32 L.P.R.A. secs. 3120, 3121, 3123, 3126, 3128 y 3130.
En conformidad con este trámite sumario, y pertinente a la controversia planteada al caso de autos, la See. 3 de la Ley de Procedimiento Sumario Laboral, 32 L.P.R.A. sec. 3120, provee:
*657El secretario del tribunal notificará a la parte querellada con copia de la querella, apercibiéndole que deberá radicar su contestación por escrito, con constancia de haber servido copia de la misma al abogado de la parte querellante o a ésta si hubiere comparecido por derecho propio, dentro de diez (10) días después de la notificación, si ésta se hiciere en el distrito judicial en que se promueve la acción, y dentro de quince (15) días en los demás casos, y apercibiéndole, además, que si así no lo hiciere, se dictará sentencia en su contra, concediendo el remedio solicitado, sin más citarle ni oírle. Solamente a mo-ción de la parte querellada, la cual deberá notificarse al abo-gado de la parte querellante o a ésta si compareciere por de-recho propio, en que se expongan bajo juramento los motivos que para ello tuviere la parte querellada, podrá el juez, si de la faz de la moción encontrara causa justificada, prorrogar el tér-mino para contestar. En ningún otro caso tendrá jurisdicción el tribunal para conceder esa prórroga. (Énfasis suplido.)
Como se desprende del texto de la disposición citada, el tribunal no tiene jurisdicción para extender el término para contestar una querella, a menos que se presente una moción de prórroga juramentada que explique por qué se debe conceder más tiempo a la parte querellada para contestar. Esta moción debe ser específica en cuanto a las justificaciones que se ofrecen para solicitar la prórroga, pues de su faz debe surgir causa justificada. En ningún otro caso el tribunal tendrá jurisdicción para aceptar una contestación a la querella fuera del término de diez días después de notificada la reclamación, o quince días si la notificación se hiciere fuera del distrito judicial en que se promueve la acción. A manera de excepción, y sólo ante circunstancias extraordinarias, resolvimos que aún en au-sencia de una moción de prórroga juramentada y bien fun-damentada, el tribunal motu proprio podría conceder pró-rroga cuando del mismo expediente surgen las causas que justifican la dilación del querellado para contestar. Valentín v. Housing Promoters, Inc., 146 D.P.R. 712 (1998).(5)
*658La consecuencia de que el querellado no conteste dentro del término prescrito sin acogerse a la prórroga o cuando del expediente no surjan las causas que justifiquen la dila-ción es la anotación de rebeldía y la concesión del remedio solicitado sin más citarle ni oírle. 32 L.P.R.A. sec. 3120; León v. Rest. El Tropical, 154 D.P.R. 249 (2001). Nótese que el lenguaje de la ley no es discrecional. Es un lenguaje que más bien le ordena al tribunal dictar sentencia cuando el querellado no contesta oportunamente sin causa justificada. Como norma general, luego de que se extingue el término para contestar la querella sin que se haya jus-tificado adecuadamente la incomparecencia, el tribunal está impedido de tomar cualquier otra determinación que no sea anotar al querellado en rebeldía. Según el mandato expreso de la Ley de Procedimiento Sumario Laboral, el tribunal “dictará sentencia en [contra del querellado], con-cediendo el remedio solicitado, sin más citarle ni oírle”. (Énfasis suplido.) A ello queda limitada la jurisdicción del tribunal por la referida Sec. 3 de la Ley Núm. 2, supra. Visto el derecho aplicable al caso de autos, examinemos la controversia planteada ante nos.
HH HH HH
A. A la luz de los hechos aquí presentes, el tribunal de instancia actuó de manera ultra vires al aceptar la contes-tación de la querella fuera del término legal y al convertir el procedimiento en ordinario. Ello es así, pues no medió moción de prórroga juramentada y fundamentada adecua-damente ni tampoco surgía del expediente causa alguna que justificara la dilación de treinta y nueve días para contestar. Fuera de estas instancias, la Ley de Procedi-miento Sumario Laboral dispone expresamente que “[e]n ningún otro caso tendrá jurisdicción el tribunal” para con-ceder prórroga para contestar. 32 L.P.R.A. sec. 3120.
*659En vista de que el tribunal de instancia no tenía juris-dicción para aceptar la contestación de la querella fuera del término prescrito, debía, conforme lo ordena la Sec. 3 de la Ley de Procedimiento Laboral Sumario, supra, anotar la rebeldía de Anabas Corporation y proseguir con los procedimientos por la vía sumaria. Al así no proceder, abusó de su discreción al aceptar la contestación, pues no medió solicitud de prórroga y exposición de causa justifi-cada ni surgía de los autos una causa que justificara una prórroga. Ruiz v. Col. San Agustín, 152 D.P.R. 226 (2000). Este es un mandato legislativo que generalmente no está sujeto a la discreción del tribunal. Mercado Cintrón v. Zeta Comm., Inc., supra, pág. 744. A esas alturas de los proce-dimientos no puede el querellado solicitar, o el tribunal conceder, que la reclamación se tramite por la vía ordinaria.
No obstante, el resultado de la sentencia emitida por el Tribunal en el caso de autos es sostener que la falta de cumplimiento con los términos para contestar la querella que dispone la Ley Núm. 2, supra, no es pertinente al de-terminar si el tribunal posee facultad para convertir el pro-cedimiento sumario en ordinario. Así también lo sostiene la opinión de conformidad. Si la propia ley dispone que el tribunal carece de jurisdicción para aceptar la contestación tardía a la querella, ¿cómo puede concluirse que sí posee la jurisdicción para convertir el procedimiento en ordinario? Con esto se le concede una ventaja adicional a la parte en mejor posición en estos casos, a saber: el patrono. Ello a pesar de que éste no fue diligente en la tramitación de la reclamación en su contra.
De ninguna manera sostenemos que el curso del trámite que debe seguir una reclamación originalmente presen-tada bajo el procedimiento sumario laboral es una defensa afirmativa que debe alegarse en la contestación a la querella. Tanto el tribunal como las partes pueden cierta-mente plantear en cualquier momento durante el curso de *660los procedimientos que la naturaleza de la reclamación amerita que el proceso se convierta en ordinario. Ahora, ese planteamiento tiene que surgir cuando el tribunal posee la autoridad para así actuar. Si las circunstancias enton-ces presentes, en vista de la estructura dispuesta en el procedimiento sumario laboral, no le proveen facultad al tribunal para aceptar una contestación tardía a la querella ni para disponer otra cosa que no sea la anotación en re-beldía, no puede concluirse que, a pesar de ello, en todo caso el tribunal podría incluso motu proprio convertir la reclamación en ordinaria y dejar sin efecto el andamiaje dispuesto en la Ley Núm. 2, supra.(6)
No estamos aquí ante un caso que fue tramitado por ambas partes conforme a las normas procesales dispuestas en la Ley Núm. 2, supra, y en el cual el tribunal determina que los procedimientos deben continuar por la vía ordinaria. Por el contrario, estamos ante un patrono que irresponsablemente contesta la querella treinta y nueve días tarde y que, además, es premiado al aceptarse su com-parecencia a destiempo y al convertir la reclamación en una reclamación ordinaria. Este resultado menoscaba la protección que el legislador le concedió a los obreros con la Ley Núm. 2, supra, ante el poder económico y disponibili-dad de recursos del patrono.
Para apoyar el resultado de la sentencia del Tribunal en el caso de autos, la opinión de conformidad de la Jueza Presidenta Señora Naveira Merly cita a Marín v. Fastening Systems, Inc., supra, y a Hernández v. Espinosa, 145 D.P.R. 248 (1998). Se interpretan estos casos para susten-tar la determinación de que una contestación tardía a la querella no es óbice para que el tribunal decida encausar la reclamación bajo el procedimiento ordinario. Valga señalar *661que en ambos casos revocamos al Tribunal de Apelaciones por haber dejado sin efecto la anotación de rebeldía del tribunal de instancia ante la tardanza del patrono de tres y once días, respectivamente, en la contestación de la querella. El hecho de que devolviéramos los casos a instan-cia no se debió a que entendiéramos que no procedía la anotación en rebeldía conforme a la Ley Núm. 2, supra. Ello respondió a que en esas instancias también se reclamó al amparo de la Ley Núm. 115 de 20 de septiembre de 1991 (29 L.P.R.A. sec. 194 et seq.), sobre represalia, la cual re-quiere específicamente que el obrero demuestre su reclama-ción mediante evidencia directa o circunstancial. Art. 2 de la Ley Núm. 115, supra, 29 L.P.R.A. sec. 194a. Es decir, aunque reconocimos que procedía la anotación en rebeldía y la concesión de los demás remedios solicitados conforme a las disposiciones de la Ley Núm. 2, supra, en vista de la naturaleza sustantiva particular de la Ley Núm. 115, supra, resolvimos devolver al foro de instancia esa reclama-ción exclusivamente.
En efecto, la decisión en Mercado Cintrón v. Zeta Comm., Inc., supra, pone de manifiesto la incorrección de la actuación del Tribunal de Apelaciones en el caso ante nos. En esa ocasión, al revisar la denegatoria del tribunal de instancia de anotar en rebeldía al querellante por con-testar luego de treinta y tres días de notificada la querella sin haber solicitado prórroga ni justificado su tardanza, dijimos que
... [el] proceder del foro de instancia es altamente irregular y contraviene expresamente varios de los claros términos de la See. 3 de la citada Ley Núm. 2. En efecto, el tribunal no tenía jurisdicción para actuar como lo hizo. La referida sección dis-pone taxativamente cómo y cuándo se puede prorrogar el tér-mino de diez días y expresamente ordena que “[e]n ningún otro caso tendrá jurisdicción el tribunal para conceder esa prórroga”. ... Se trata de un mandato legislativo que de ordi-nario no está sujeto a la discreción de los tribunales. (Énfasis en el original.) Id., págs. 743-744.
*662En el caso de autos no hay justificación alguna para flexibilizar el procedimiento sumario que establece la refe-rida ley. Anabas Corporation fue notificada adecuada-mente de la reclamación instada en su contra y se le aper-cibió de que tenía diez o quince días, según fuera el caso, para presentar su contestación, y que de no comparecer oportunamente se dictaría sentencia en su contra. No obs-tante lo anterior, Anabas Corporation no compareció a tiempo ni presentó una moción de prórroga. Tampoco surge del expediente razón alguna que justifique su contestación luego de treinta y nueve días de la notificación. Véase León v. Rest. El Tropical, supra. En consecuencia, el tribunal de instancia debía anotar la rebeldía de Anabas Corporation ante su prolongada indiferencia a las órdenes del tribunal y desdeño al procedimiento sumario de la Ley Núm. 2, supra. Se debe considerar que la reclamación de salarios y beneficios de un obrero, de ordinario, representa su sus-tento, mientras se acomoda en otro trabajo. Por consi-guiente, se justifica toda premura en la tramitación de su reclamación de salarios.
De otra parte, la preocupación de Anabas Corporation en cuanto a que procede disponer del caso por la vía ordi-naria por tratarse de una reclamación compleja y por la ambigüedad de las alegaciones, además de tardía, es infundada. Es bien conocido que al dictarse una sentencia en rebeldía las alegaciones concluyentes, las determinacio-nes de derecho y los hechos alegados incorrectamente no son suficientes para sostener una adjudicación a favor del demandado o querellado. En otras palabras, un trámite en rebeldía no garantiza per se una sentencia favorable al de-mandante o querellante. Además, los daños generales, o sumas no líquidas reclamadas, tienen que probarse; en todo caso, la cuantía de los daños debe ser objeto de prueba. Con ese fin, el tribunal celebrará las vistas que crea necesarias y adecuadas. Al respecto, véanse: Ruiz v. Col. San Agustín, supra; Rodríguez v. Syntex Puerto Rico, *663Inc., supra; Hernández v. Espinosa, supra; Vélez v. Scouts of América, 145 D.P.R. 528 (1998); Marín v. Fastening Systems, Inc., 142 D.P.R. 499 (1997). Continental Ins. Co v. Isleta Marina, 106 D.P.R. 809 (1978). Como vemos, la Ley de Procedimiento Sumario Laboral no es una “carta en blanco” para la concesión de remedios que no estén adecua-damente justificados. Hernández v. Espinosa, supra. De no ser así, se atentaría contra los principios fundamentales de impartir justicia y constituiría un abuso del derecho. íd.
A la luz de todo esto, veamos las alegaciones en la que-rella del señor Padilla Pérez para determinar si existen hechos suficientes que justifiquen la concesión de una sen-tencia en rebeldía.
B. En cuanto a la reclamación al amparo de la Ley Núm. 44, supra, sobre discrimen contra impedidos, y la Ley Núm. 100, supra, el señor Padilla Pérez alegó en la quere-lla los hechos siguientes:
4. El querellante era empleado de Anabas Corporation con-tratado para realizar el trabajo de ayudante de plomero, tra-bajo para el que está cualificado y capacitado para realizar las tareas esenciales de tal ocupación.
5. Que el querellante comenzó a trabajar para el querellado en el Proyecto Villa Pannonia en Ponce el 26 de junio de 2001 y fue despedido el 6 de julio de 2001.
6. Que el querellante tiene una limitación física consistente en la falta de brazo y mano del lado izquierdo de su cuerpo, limitación que no le impide el desempeño de la ocupación para la que fue contratado.
7. ...(7)
8. Que el querellante trabajaba 40 horas semanales a $15.5 la hora los cinco días de la semana e inclusive días feriados ...
9. Que el despido discriminatorio ocasionó daños, angustias mentales y pérdida de ingresos al querellante que al momento ascienden a $19,624 conforme a la Ley 100 sección 146(a)(1) y *664que continuarán acumulándose hasta la reposición del quere-llante en su empleo.(8)
10. Que se solicita se ordene al patrono a reponer en su empleo al querellante y que cese y desista de sus actuaciones discriminatorias. Querella de 24 de mayo de 2002, págs. 1-2.
Al considerar estas alegaciones de forma integral, en conjunto con la súplica, y de la forma más favorable al querellante, concluimos que no son suficientes para promo-ver una sentencia en rebeldía sin vista. Se trata de conclu-siones generales que no están apoyadas por hechos específicos. Por tal razón, a pesar de que Anabas Corporation no contestó a tiempo la querella ni pudo justificar su tardanza y que, por lo tanto, procede anotar la rebeldía en su contra, el querellado tendría que probar sus daños bajo la Ley Núm. 44, supra, ante el tribunal de instancia. Véase Ruiz v. Col. San Agustín, supra. Luego de anotar la rebel-día a Anabas Corporation, el tribunal celebraría una vista para pormenorizar los hechos que fundamenten la causa de acción por discrimen por impedimento físico y los alega-dos daños, y, de así proceder, dictar sentencia a favor de la parte querellante.
IV
Por los fundamentos expuestos anteriormente, resolve-mos que erró el Tribunal de Apelaciones al confirmar la resolución del Tribunal de Primera Instancia en la que se denegó la moción de rebeldía del señor Padilla Pérez y se convirtió el procedimiento del caso de epígrafe en ordinario. En consecuencia, hubiésemos revocado la reso-lución recurrida y devuelto el caso al tribunal de instancia para la continuación de los procedimientos.

 Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. sec. 3118 et seq. (Ley Núm. 2 o Ley de Procedimiento Sumario Laboral).


 El Art. 13 de la Ley Núm. 44 de 2 de julio de 1985 (21 L.P.R.A. sec. 511), sobre discrimen contra personas con impedimentos, dispone que las personas que entien-dan que han sufrido discrimen en el empleo por impedimento físico tendrán “[l]os remedios, facultades, autoridad y procedimientos establecidos en las secs. 146, 147, 147a, 148 y 149 del Título 29”. Dichas secciones, a su vez, proveen compensación por el doble del importe de los daños sufridos, reposición al empleo y la disponibilidad del procedimiento sumario provisto por la Ley Núm. 2, supra.


 En el procedimiento sumario al amparo de la Ley Núm. 2, supra, el manda-miento u orden de citación hace las veces del emplazamiento. Al dorso del manda-miento, igual que en el documento de emplazamiento, se hace constar el diligencia-miento por el alguacil o por una persona particular, según sea el caso.


 Landrum Mills Corp. v. Tribunal Superior, 92 D.P.R. 689 (1965) (la Ley Núm. 2, supra, es constitucional a pesar de favorecer al obrero sobre el patrono).


 En este caso, el tribunal no recibió la contestación de la querella dentro de los diez días a partir de la notificación. Sin embargo, del expediente surgía que el que-rellado había contestado oportunamente pero la Secretaría del tribunal le devolvió *658por error su contestación al notificarle que le faltaban unos sellos.


 En el contexto de las Reglas de Procedimiento Civil, por ejemplo, el tribunal no podría decirle a la parte demandante que no puede anotar la rebeldía del deman-dado, porque se trata de una reclamación compleja. Si lo que procede es la anotación de rebeldía, el tribunal debe actuar conforme a ello y adjudicar la reclamación en sus méritos.


 La alegación Núm. 7 se refiere a la obligación del patrono de ofrecer acomodo razonable al querellante. Por tratarse de una cuestión de derecho no se considerará al examinar la suficiencia de las alegaciones para efectos de la sentencia en rebeldía.


 En su Memorando de derecho de 27 de septiembre de 2002, el señor Padilla Pérez explicó que esta cantidad incluye los salarios dejados de percibir desde su despido hasta la fecha de la presentación de la querella —cuarenta y ocho semanas— a razón de $5.15 la hora por cuarenta horas semanales, más la penalidad del doble de los daños que dispone el Art. 1(a)(1) de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sec.l46(a)(1)).